Exhibit 10.25

ALLISON TRANSMISSION HOLDINGS, INC.

2015 EQUITY INCENTIVE AWARD PLAN

PERFORMANCE STOCK UNIT GRANT NOTICE

Allison Transmission Holdings, Inc., a Delaware corporation (the “Company”),
pursuant to its 2015 Equity Incentive Award Plan, as amended from time to time
(the “Plan”), hereby grants to the holder listed below (“Participant”) the
number of performance stock units (the “PSUs”) set forth below. The PSUs are
subject to the terms and conditions set forth in this Performance Stock Unit
Grant Notice (the “Grant Notice”) and the Performance Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in the Grant Notice and
the Agreement.

 

Participant:    Grant Date:    Target Number of PSUs (the “Target PSUs”):   
Type of Shares Issuable:    Common Stock of Allison Transmission Holdings, Inc.
Vesting Schedule:    The award will vest in accordance with the vesting schedule
set forth in Exhibit A.

By his or her signature, and the Company’s signature below, Participant agrees
to be bound by the terms and conditions of the Plan, the Agreement and the Grant
Notice. Participant has reviewed the Agreement, the Plan and the Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Grant Notice and fully understands all provisions of the Grant
Notice, the Agreement and the Plan. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or the
Agreement.

 

ALLISON TRANSMISSION HOLDINGS, INC.     PARTICIPANT By:  

     

    By:  

     

Print Name:  

     

    Print Name:  

     

Title:  

     

            Address:  

     

       

     



--------------------------------------------------------------------------------

EXHIBIT A

TO PERFORMANCE STOCK UNIT GRANT NOTICE

PERFORMANCE STOCK UNIT AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the Target PSUs set forth in the Grant Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

1.2 Incorporation of Terms of Plan. The PSUs and the shares of Common Stock
(“Stock”) issued to Participant hereunder (“Shares”) are subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.

AWARD OF PERFORMANCE STOCK UNITS AND DIVIDEND EQUIVALENTS

2.1 Award of PSUs and Dividend Equivalents.

(a) In consideration of Participant’s past and/or continued employment with or
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the Target PSUs upon the
terms and conditions set forth in the Grant Notice, the Plan and this Agreement,
subject to adjustments as provided in Section 12.2 of the Plan. Each PSU
represents the right to receive one Share or, at the option of the Company, an
amount of cash as set forth in Section 2.3(b), in either case, at the times and
subject to the conditions set forth herein. However, unless and until the PSUs
have vested, Participant will have no right to the payment of any Shares subject
thereto. Prior to the actual delivery of any Shares, the PSUs will represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.

(b) The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each PSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding shares of Stock between the Grant Date and the date when the
applicable PSU is distributed or paid to Participant or is forfeited or expires.
The Dividend Equivalents for each PSU shall be equal to the amount of cash which
is paid as a dividend on one share of Stock. All such Dividend Equivalents shall
be credited to Participant and paid in cash at the same time as the distribution
or payment is made on the PSUs to which such Dividend Equivalent relates in
accordance with Section 2.3 below. Any Dividend Equivalents that relate to PSUs
that are forfeited shall likewise be forfeited without consideration.

 

A-1



--------------------------------------------------------------------------------

2.2 Vesting of PSUs.

(a) TSR Vesting Schedule. Subject to Sections 2.2(b) and (c) below, the PSUs
shall vest, if at all, in amounts up to 200% of the Target PSUs (the “Maximum
PSUs”) on the Determination Date or the Change in Control Determination Date, as
applicable, as follows:

(i) If the Company achieves a TSR over the Performance Period that is below the
25th percentile of the TSRs of the component members of the Company’s Peer Group
over the Performance Period, none of the PSUs shall vest;

(ii) If the Company achieves a TSR over the Performance Period that is at the
25th percentile of the TSRs of the component members of the Company’s Peer Group
over the Performance Period, a number of PSUs equal to 50% (rounded up to the
nearest whole Share) of the Target PSUs shall vest;

(iii) If the Company achieves a TSR over the Performance Period that is at the
50th percentile of the TSRs of the component members of the Company’s Peer Group
over the Performance Period, a number of PSUs equal to 100% (rounded up to the
nearest whole Share) of the Target PSUs shall vest; or

(iv) If the Company achieves a TSR over the Performance Period that is at or
above the 75th percentile of the TSRs of the component members of the Company’s
Peer Group over the Performance Period, a number of PSUs equal to the Maximum
PSUs shall vest.

(v) To the extent that the Company achieves a TSR over the Performance Period
that is between two thresholds specified in this Section 2.2(a), the percentage
of the PSUs that vest shall be determined by the use of straight-line
interpolation and the remaining PSUs shall thereupon be forfeited.

(b) Effect of Termination of Service. Notwithstanding any contrary provision of
this Agreement, upon Participant’s Termination of Service for any or no reason
prior to the Determination Date or the Change in Control Determination Date, as
applicable, any and all PSUs and Dividend Equivalents shall immediately be
forfeited and Participant’s rights with respect thereto shall lapse and expire.

(c) Change in Control. Notwithstanding any contrary provision of this Agreement,
in the event of a Change in Control at any time prior to December 31, 2018, the
number of PSUs determined to vest pursuant to Section 2.2(a) hereof for the
period beginning on January 1, 2016 and ending on the Change in Control
Determination Date shall vest on December 31, 2018, subject to the Participant
not incurring a Termination of Service prior to December 31, 2018; provided,
that, such unvested PSUs shall immediately vest and no longer represent unvested
PSUs (i) in the event of Participant’s Termination of Service by the Company
without Cause, by Participant for Good Reason or due to Participant’s death or
disability, in each case, after the Change in Control and (ii) immediately prior
to (and subject to the consummation of) the Change in Control in the event the
successor corporation (or any of its parent entities) does not assume or
substitute the PSUs for equivalent rights in connection with such Change in
Control.

 

A-2



--------------------------------------------------------------------------------

(d) Definitions. For purposes of this Agreement, the following definitions shall
apply:

(i) “Average Market Value” of the Company or a member of the Peer Group, as
applicable, means, as of any day, the average closing price per share of Common
Stock (or per share of common stock of a member of the Peer Group, as
applicable) over the 20-consecutive-trading days ending with and including that
day (or, if there is no closing price on that day, the last trading day before
that day).

(ii) “Beginning Average Market Value” means the Average Market Value as of
January 1, 2016.

(iii) “Cause” means (a) the Board’s determination that Participant failed to
substantially perform his or her duties (other than any such failure resulting
from Participant’s Disability); (b) the Board’s determination that Participant
failed to carry out, or comply with any lawful and reasonable directive of the
Board or Participant’s immediate supervisor; (c) Participant’s conviction, plea
of no contest, plea of nolo contendere, or imposition of unadjudicated probation
for any felony, indictable offense or crime involving moral turpitude;
(d) Participant’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s (or any of its Subsidiaries’)
premises or while performing Participant’s duties and responsibilities; or
(e) Participant’s commission of an act of fraud, embezzlement, misappropriation,
misconduct, or breach of fiduciary duty against the Company or any of its
Subsidiaries. Notwithstanding the foregoing, if Participant is a party to a
written employment or change in control severance agreement with the Company (or
its Subsidiary) that contains a definition of Cause, then “Cause” shall be as
such term is defined in the applicable written employment or change in control
severance agreement.

(iv) “Change in Control Determination Date” means any date within thirty days
prior to the date of a Change in Control, as determined by the Administrator.

(v) “Determination Date” means the date the Administrator determines the number
of PSUs that shall vest pursuant to Section 2.2(a) based on the TSR of the
Company and the Peer Group, which date shall be no later than February 28, 2019;
provided, that, in the event a Change in Control occurs after calendar year 2016
and prior to December 31, 2018, the “Determination Date” means the Change in
Control Determination Date, subject to the consummation of the Change in
Control.

(vi) “Ending Average Market Value” means the Average Market Value as of
December 31, 2018; provided, that, in the event a Change in Control occurs after
calendar year 2016 and prior to December 31, 2018, “Ending Average Market Value”
means the Average Market Value as of the Change in Control Determination Date.

(vii) “Good Reason” means the occurrence of any of the following events or
conditions without Participant’s written consent (a) a material diminution in
Participant’s authority, duties or responsibilities, other than as a result of a
Change in Control where Participant remains in a position with the Company or
its successor (or any other entity that owns substantially all of the Company’s
business after such sale) that is substantially equivalent in duties, rank,
reporting structure and authority with Participant’s position prior to such
sale, solely as such duties, rank, reporting structure and authority relate to
the Company’s business; (b) a material diminution in Participant’s base salary
or target annual bonus level; or (c) a material change in the geographic
location at which Participant must perform his or her duties, which shall not
include a relocation of Participant’s principal place of employment to any
location within a fifty (50) mile radius of the location from which Participant
served the Company immediately prior to the relocation. Participant must provide
written notice to the Company of the

 

A-3



--------------------------------------------------------------------------------

occurrence of any of the foregoing events or conditions without Participant’s
written consent within ninety (90) days of the occurrence of such event or the
date upon which Participant reasonably became aware that such an event or
condition had occurred. The Company or any successor or affiliate shall have a
period of thirty (30) days to cure such event or condition after receipt of
written notice of such event from Participant. Any voluntary termination for
“Good Reason” following such thirty (30) day cure period must occur no later
than the date that is six (6) months following the date notice was provided by
Participant. Notwithstanding the foregoing, if Participant is a party to a
written employment agreement or change in control severance agreement with the
Company (or its Subsidiary) that contains a definition of Good Reason, then
“Good Reason” shall be as such term is defined in the applicable written
employment or change in control severance agreement.

(viii) “Peer Group” shall consist of the companies listed on Schedule A hereto;
provided, however, that if a member of the Peer Group ceases to be a Publicly
Traded Company for any reason during the Performance Period or is acquired by
another Publicly Traded Company (other than a transaction the principal purpose
of which is to change the name, corporate form or jurisdiction of incorporation
or formation of the Peer Group member), the member shall be automatically
removed from and treated as never having been included in the Peer Group.

(ix) “Performance Period” means the period beginning on January 1, 2016 and
ending on December 31, 2018.

(x) “Publicly Traded Company” means a company whose shares are regularly quoted
or traded on an active securities exchange, over-the-counter market or
inter-dealer quotation system.

(xi) “TSR” means the percentage appreciation (positive or negative) in the
Common Stock price (or common stock price of a member of the Peer Group, as
applicable) over the Performance Period, determined by dividing (i) the
difference obtained by subtracting (A) the Beginning Average Market Value, from
(B) the Ending Average Market Value plus all cash dividends for the Performance
Period, assuming same-day reinvestment into Common Stock (or common stock of the
applicable member of the Peer Group) on the applicable ex-dividend date, by
(ii) the Beginning Average Market Value. TSR shall be equitably adjusted to
reflect stock dividends, stock-splits, spin-offs, and other corporate changes
having similar effect.

(e) Lapse of PSUs.

(i) In the event of Participant’s Termination of Service, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between Participant and the Company, Participant shall immediately forfeit any
and all PSUs and Dividend Equivalents granted under this Agreement which have
not vested or do not vest on or prior to the date on which such Termination of
Service occurs, and Participant’s rights in any such PSUs and Dividend
Equivalents which are not so vested shall lapse and expire.

(ii) Subject to Sections 2.2(b) and (c), in the event the PSUs do not vest at
the maximum level in accordance with the provisions of Section 2.2(a), such PSUs
that do not vest in accordance with the provisions of Section 2.2(a) shall be
forfeited and Participant’s rights in any such PSUs and related Dividend
Equivalents shall lapse and expire.

 

A-4



--------------------------------------------------------------------------------

2.3 Distribution or Payment of PSUs.

(a) Participant’s PSUs shall be distributed in Shares (either in book-entry form
or otherwise) or, at the option of the Company, paid in an amount of cash as set
forth in Section 2.3(b), in either case, as soon as administratively practicable
following the vesting of the applicable PSU pursuant to Section 2.2(a), and, in
any event, within sixty (60) days following such vesting. Notwithstanding the
foregoing, the Company may delay a distribution or payment in settlement of PSUs
if it reasonably determines that such payment or distribution will violate
Federal securities laws or any other Applicable Law, provided that such
distribution or payment shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution or payment will not
cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii), and provided further that no payment or distribution shall
be delayed under this Section 2.3(a) if such delay will result in a violation of
Section 409A of the Code.

(b) In the event that the Company elects to make payment of Participant’s PSUs
in cash, the amount of cash payable with respect to each PSU shall be equal to
the Fair Market Value of a Share on the day immediately preceding the applicable
distribution or payment date set forth in Section 2.3(a). All distributions made
in Shares shall be made by the Company in the form of whole Shares, and any
fractional share shall be distributed in cash in an amount equal to the value of
such fractional share determined based on the Fair Market Value as of the date
immediately preceding the date of such distribution.

2.4 Conditions to Issuance of Certificates. The Company shall not be required to
issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
and (C) the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable.

2.5 Tax Withholding. Notwithstanding any other provision of this Agreement:

(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Subsidiaries may withhold or the Participant may make such
payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) with respect to any withholding taxes arising in connection with the
distribution of the PSUs, with the consent of the Administrator, by requesting
that the Company and its Subsidiaries withhold a net number of vested Shares
otherwise issuable pursuant to the PSUs having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

 

A-5



--------------------------------------------------------------------------------

(iv) with respect to any withholding taxes arising in connection with the
distribution of the PSUs, with the consent of the Administrator, by tendering to
the Company vested Shares having a then current Fair Market Value not exceeding
the amount necessary to satisfy the withholding obligation of the Company and
its Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes;

(v) with respect to any withholding taxes arising in connection with the
distribution of the PSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the PSUs, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company or the Subsidiary with respect to which the withholding obligation
arises in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the Company or the applicable Subsidiary at such time
as may be required by the Administrator, but in any event not later than the
settlement of such sale; or

(vi) in any combination of the foregoing.

(b) With respect to any withholding taxes arising in connection with the PSUs,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 2.5(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 2.5(a)(ii) or Section 2.5(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing Shares issuable with
respect to the PSUs to Participant or his or her legal representative unless and
until Participant or his or her legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the vesting or settlement of the PSUs or any other taxable event related to
the PSUs.

(c) In the event any tax withholding obligation arising in connection with the
PSUs will be satisfied under Section 2.5(a)(iii), then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares from those
Shares then issuable to Participant pursuant to the PSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 2.5(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any Shares in settlement of the PSUs to Participant until the foregoing
tax withholding obligations are satisfied, provided that no payment shall be
delayed under this Section 2.5(c) if such delay will result in a violation of
Section 409A of the Code.

(d) Participant is ultimately liable and responsible for all taxes owed in
connection with the PSUs, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the PSUs. Neither the Company nor any Subsidiary makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the PSUs or the subsequent sale of Shares.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the PSUs to reduce or eliminate Participant’s tax liability.

 

A-6



--------------------------------------------------------------------------------

2.6 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

ARTICLE III.

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

3.2 PSUs Not Transferable. The PSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the PSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No PSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

3.3 Adjustments. Participant acknowledges that the PSUs and the Shares subject
to the PSUs are subject to adjustment, modification and termination in certain
events as provided in this Agreement and Section 12.2 of the Plan.

3.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.6 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

A-7



--------------------------------------------------------------------------------

3.7 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the PSUs are granted, only in such
a manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.

3.8 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the PSUs in any material way without the prior written consent
of Participant.

3.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the PSUs, the Dividend Equivalents, the Grant
Notice and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

3.11 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

3.12 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

3.13 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

 

A-8



--------------------------------------------------------------------------------

3.14 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

3.15 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the PSUs and Dividend
Equivalents.

3.16 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

3.17 Broker-Assisted Sales. In the event of any broker-assisted sale of Shares
in connection with the payment of withholding taxes as provided in Section
2.5(a)(iii) or Section 2.5(a)(v): (A) any Shares to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises or as soon thereafter as practicable; (B) such Shares may be sold as part
of a block trade with other participants in the Plan in which all participants
receive an average price; (C) Participant will be responsible for all broker’s
fees and other costs of sale, and Participant agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale; (D) to the extent the proceeds of such sale exceed the applicable tax
withholding obligation, the Company agrees to pay such excess in cash to
Participant as soon as reasonably practicable; (E) Participant acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation; and (F) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Participant agrees to pay immediately upon demand to the
Company or its Subsidiary with respect to which the withholding obligation
arises an amount in cash sufficient to satisfy any remaining portion of the
Company’s or the applicable Subsidiary’s withholding obligation.

*        *        *

 

A-9



--------------------------------------------------------------------------------

SCHEDULE A

TO PERFORMANCE STOCK UNIT AGREEMENT

PEER GROUP

Eaton Corp. plc

Cummins Inc.

BorgWarner Inc.

Rockwell Automation, Inc.

Flowserve Corp.

Joy Global Inc.

AMETEK, Inc.

Roper Industries, Inc.

Parker-Hannifin Corp.

Lincoln Electric Holdings, Inc.

Pall Corp.

WABCO Holdings Inc.

Wabtec Corp.

Donaldson Co., Inc.

TransDigm Group Inc.

Rexnord Corp.

IDEX Corporation

Woodward, Inc.

Sensata Technologies Holding N.V.

Nordson Corp.

Gentex Corp.

CLARCOR Inc.

Graco Inc.